DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Irisawa et al (2008/0114351).
 	
15 Referring to claim 1, Irisawa et al teaches a method for delivering an electrotherapeutic signal to biological tissue in electrical communication with an electrosurgical instrument, the method including: 5measuring a reference impedance of the biological tissue after a time interval following commencement of a therapeutic phase; determining a termination criterion for the therapeutic phase based on the measured reference impedance following commencement of the therapeutic phase; delivering the electrotherapeutic signal to the biological tissue during the therapeutic 10phase, the delivered electrotherapeutic signal controlled according to an electrotherapeutic plan; and terminating the therapeutic phase in response to the termination criterion being met (paragraphs 0046-0052; Figures 4-5).  

 	Referring to claims 2-3, Irisawa et al teaches wherein the termination criterion is a temporal criterion and an impedance criterion (paragraphs 0046-0052; Figures 4-5).  

 	Referring to claim 4, Irisawa et al teaches wherein determining the termination criterion for the therapeutic phase based on the measured reference impedance following commencement of the therapeutic 20phase includes: selecting between a temporal criterion and an impedance criterion based on the measured reference impedance (paragraphs 0046-0052; Figures 4-5).  

 	Referring to claims 5-6, Irisawa et al teaches wherein the delivered electrotherapeutic signal is controlled 25according to a power-controlled therapeutic plan and wherein the delivered electrotherapeutic signal is controlled according to a voltage-controlled therapeutic plan (paragraphs 0046-0052; Figures 4-5).  
  
 	30 Referring to claim 7, Irisawa et al teaches wherein the therapeutic phase is a desiccation phase (paragraphs 0046-0052; Figures 4-5).  

 	Referring to claim 8, Irisawa et al teaches wherein determining the termination criterion for the electrotherapeutic phase based on the measured reference impedance includes: comparing the measured reference impedance to a threshold impedance value, wherein the threshold impedance value is an absolute impedance value (paragraphs 0046-0052; Figures 4-5).    

 	Referring to claim 9, Irisawa et al teaches wherein determining the termination criterion for the electrotherapeutic phase based on the measured reference impedance includes: comparing the measured reference impedance to a threshold impedance value, wherein the threshold impedance value is a delta impedance value (paragraphs 0046-0052; Figures 4-5).  

 	Referring to claim 10, Irisawa et al teaches the termination criterion is a first termination criterion, wherein the electrotherapeutic signal is a first electrotherapeutic signal, wherein the therapeutic phase is a desiccation phase, and wherein the reference impedance is a first reference impedance, the method comprising:  15measuring a second reference impedance of the biological tissue following termination of the desiccation phase; determining a second termination criterion for a vessel welding phase based on the measured second reference impedance prior to commencement of the vessel welding phase; delivering a second electrotherapeutic signal to the biological tissue during the vessel 20welding phase; and terminating the vessel welding phase in response to the second termination criterion being met (paragraphs 0046-0052; Figures 4-5).  

 	Referring to claims 11-12, Irisawa et al teaches wherein the second termination criterion is a temporal criterion and wherein the second termination criterion is an impedance criterion (paragraphs 0046-0052; Figures 4-5).  
 	Referring to claim 13, Irisawa et al teaches determining a second termination criterion for a vessel 30welding phase based on the measured second reference impedance prior to commencement of the vessel welding phase includes:  141 Atty Ref. No.: 5409.168U14selecting between a temporal criterion and an impedance criterion based on the measured reference impedance (paragraphs 0046-0052; Figures 4-5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794